40 F.3d 1243
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Morris COCHRAN, or Michael, the Archangel, Plaintiff Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Individually and in her Official Capacity;  Gregory A.Smith, Individually and in his Official Capacity asProsecutor of Daviess County, Indiana;  Marjorie LorrainCochran, Defendants Appellees.
No. 94-6892.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994Decided Nov. 3, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-94-461)
Robert Morris Cochran, appellant pro se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cochran v. Shalala, No. CA-94-461 (E.D.N.C. July 25, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED